IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT JACKSON                   FILED
                               AUGUST 1998 SESSION
                                                                    August 4, 1999

                                                                 Cecil Crowson, Jr.
                                                                Appellate Court Clerk
STATE OF TENNESSEE,                        )       C.C.A. NO. 02C01-9709-CC-00360
                                           )
       Appellee                            )       FAYETTE COUNTY
                                           )
v.                                         )       HON. JON KERRY BLACKWOOD,
                                           )       JUDGE
JACOB MEEKS,                               )
                                           )       POST-CONVICTION
       Defendant/Appellant                 )




                    OPINION CONCURRING IN RESULTS ONLY

       I concur with majority’s conclusion that the appellant must be denied post-

conviction relief and that therefore the judgment of the trial court must be affirmed.

However, I write separately to express my continued adherence to the position set

out in my dissenting opinion in the original appeal of this case. It is still my belief

that the failure of a trial court clerk to send a defendant the notice of withdrawal of

counsel after an initial appeal is merely a violation of a court rule, Rule 14 of the

Rules of the Tennessee Supreme Court, is not an error of constitutional magnitude

and cannot form the basis of post-conviction relief.



       The judgment of the trial court should be AFFIRMED.




                                           ______________________________
                                           JERRY L. SMITH, JUDGE